UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6309


ISIAH JAMES, JR.,

                 Petitioner - Appellant,

          v.

WARDEN, RIDGELAND CORRECTIONAL INSTITUTION,

                 Respondent – Appellee,

          and

JON OZMINT,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, Chief District
Judge. (1:08-cv-02256-TLW)


Submitted:    May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isiah James, Jr., Appellant Pro Se.      Tommy Evans, Jr., SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE,
Columbia, South Carolina; Donald John Zelenka, Senior Assistant
Attorney General, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Isiah James, Jr. seeks to appeal the district court’s

orders    denying        his   Fed.    R.      Civ.    P.    60(b)       motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2006) petition and his Fed. R. Civ. P.

52(b) and 59(e) motion.           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d

363, 369 (4th Cir. 2004).             A certificate of appealability will

not    issue    absent    “a   substantial      showing     of   the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that James has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                           3
forma pauperis, deny James’ motion for abeyance, deny as moot

the Warden’s motion to dismiss the motion to stay, and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4